1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                ***
5

6     DAMIAN MICHAEL GONZALES,                         Case No. 3:18-cv-00058-MMD-CBC

7                                 Petitioner,                         ORDER
            v.
8
      RENEE BAKER, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (ECF No.

12   25). Good cause appearing, it is ordered that Respondents' unopposed motion for

13   enlargement of time (ECF No. 25) is granted. Respondents will have through October 25,

14   2019, to file an answer or other response to the first amended petition (ECF No. 21).

15         DATED THIS 23rd day of August 2019.

16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
